DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 39-44 are objected to because of the following informalities:  In each of these claims, “The Fourier spectrometer of Claim 38” should instead be --The Fourier transform spectrometer of Claim 38--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 35, the phrase "can" renders the claim  indefinite because the claim includes elements not actually disclosed (those encompassed by "can"), thereby rendering the scope of the claim unascertainable.  Therefore, for purposes of examination, the Examiner is interpreting the claim as if it is written in definitive form, i.e. “wherein at least one of the first and second optical surfaces is tilted with respect to the other”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-35 and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11, 17, and 19-23 of U.S. Patent No. 10,739,197. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the parent claims recite producing an interferogram from the spatial interference pattern, this interferogram is implicitly created in the instant claims.
The one-to-one correspondence is listed in the table below:
instant claims
app. 16/989,741
Parent claims
US 10,739,197
29
20
30
17
31
4
32
11
33
21
34
22
35
23
38
19
39
17
40
4
41
11


Claims 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 15, and 19-20 of U.S. Patent No. 9,664,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent and instant claims have slightly different, yet overlapping, scopes.
The one-to-one correspondence is listed in the table below:
instant claims
app. 16/989,741
Parent claims
US 9,664,563
38
15
39
15
40
4
41
8
42
19
43
20


Claims 29-32 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 19-20 of U.S. Patent No. 9,664,563 (Lucey) in view of U.S. Patent No. 10,739,197 (Lucey2). 

Claim 29: Lucey discloses Fourier spectrometer, comprising:
a Fabry-Perot interferometer to create a spatial domain interference pattern using input light;
a detector positioned with respect to the Fabry-Perot interferometer and adapted to capture an image of the interference pattern without intentionally temporally varying an optical characteristic of the Fabry-Perot interferometer while the image is captured, the detector comprising a plurality of detection elements, and defining an optical axis that is orthogonal to the detector; and
a processor that is communicatively coupled to the detector, the processor being configured to convert the interference pattern image from the spatial domain to the frequency domain using a frequency domain transform to determine information about the spectral content of the light, 
wherein the Fabry-Perot interferometer comprises first and second optical surfaces that are partially transmissive and partially reflective to the light, the first and second optical surfaces defining a resonant cavity therebetween, the distance between the first and second optical surfaces being spatially variable in a first transverse direction that is orthogonal to the optical axis (claim 1).

 Lucey2, however, in the same field of endeavor of Fabry-Perot Fourier transform spectrometry, discloses a Fabry-Perot interferometer (420) comprising first and second optical surfaces (454,458),
wherein at least one of the first and second optical surfaces is movable (Col. 9, Lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Lucey’s Fabry-Perot interferometer with at least one movable optical surface for the purpose of adapting the interferometer to various applications (Luceys, Col. 9, Lines 20-27).

Claim 30: Lucey further discloses wherein the first and second optical surfaces have a reflectance in the range of 20-60% (claim 1).

Claim 31: Lucey further discloses wherein the distance between the first and second optical surfaces is variable in a second transverse direction that is orthogonal to the optical axis and to the first transverse direction (claim 4).

Claim 32: Lucey further discloses wherein the distance between the first and second optical surfaces has a relative minimum in a central region of the Fabry-Perot interferometer (claim 8).

Claim 36: Lucey further discloses wherein the frequency domain transform comprises a Fourier transform or a transform that uses non-sinusoidal basis functions (claim 19).

Claim 37: Lucey further discloses wherein the first and second optical surfaces are uncoated (claim 20).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pisani et al. ("Compact imaging spectrometer combining Fourier transform spectroscopy with a Fabry-Perot interferometer", Optics Express, Vol. 17, No. 10 pp. 8319-8331), in view of Anderson et al. (US 7,061,681), hereinafter Anderson.

Claim 29: Pisani teaches a Fourier spectrometer (p. 8323, Fig. 4), comprising:
 	a Fabry-Perot interferometer (F-P) to create a spatial domain interference pattern using input light (laser) (p. 8322, para. 3 - p. 8323, para. 2);
 	a detector (CCD) positioned with respect to the Fabry-Perot interferometer (F-P) and adapted to capture an image of the interference pattern without intentionally temporally varying an optical characteristic of the Fabry-Perot interferometer while the image is captured (It is apparent to one skilled in the art that the interferometer would be kept stationary during image capture to minimize blurriness due to movement and to maximize image resolution), the detector (CCD) comprising a plurality of detection elements, and defining an optical axis that is orthogonal to the detector (CCD) (p. 8322, para. 3 - p. 8323, para. 2); and
CCD), the processor being configured to process the interference pattern image to determine information about the spectral content of the light (apparent that the system includes a processor to compute and Fourier transform the detection results) (Abstract, p. 8324, para. 1),
 	wherein the Fabry-Perot interferometer (F-P) comprises first and second optical surfaces that are partially transmissive and partially reflective to the light, the first and second optical surfaces defining a resonant cavity there between (inherent to a Fabry-Perot interferometer), the distance between the first and second optical surfaces being spatially variable in a first transverse direction that is orthogonal to the optical axis (p. 8322, Fig. 2, para. 1),
	Pisani is silent with respect to wherein at least one of the first and second optical surfaces is movable.
 	Anderson, however, in the same field of endeavor of Fabry-Perot interferometers, discloses a Fabry-Perot interferometer comprising first and second optical surfaces, wherein at least one of the first and second optical surfaces is movable (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Pisani’s interferometer with a movable optical surface for the purpose of tuning the resonant cavity (Anderson, Col. 1, Lines 12-15).

Claim 31: Pisani further teaches wherein the distance between the first and second optical surfaces is variable in a second transverse direction that is orthogonal to the optical axis and to the first transverse direction (p. 8322, Fig. 2, para. 1). (It is apparent that a convex mirror varies in both transverse dimensions.)

Claims 29 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisel (US 2008/0186503), hereinafter Keisel, in view of Anderson.

Claim 29: Kiesel teaches a Fourier spectrometer (Fig. 7), comprising:
  	a Fabry-Perot interferometer (202) to create a spatial domain interference pattern using input light [0087,0103];
 	a detector (210) positioned with respect to the Fabry-Perot interferometer (202) and adapted to capture an image of the interference pattern without intentionally temporally varying an optical characteristic of the Fabry-Perot interferometer (202) while the image is captured, the detector (210) comprising a plurality of detection elements [0072], and defining an optical axis that is orthogonal to the detector (210) [0103]; and
 	a processor (240) that is communicatively coupled to the detector (210), the processor (240)
being configured to process the interference pattern image using a frequency domain transform to determine information about the spectral content of the light [0108],
 	wherein the Fabry-Perot interferometer (150) comprises first (110) and second (112) optical
surfaces that are partially transmissive and partially reflective to the light, the first (110) and second
(112) optical surfaces defining a resonant cavity (152) there between, the distance between the first
(110) and second (112) optical surfaces being spatially variable in a first transverse direction that is
orthogonal to the optical axis (Fig. 4) [0092] (also Figs. 19 & 21).
 	Keisel is silent with respect to wherein at least one of the first and second optical surfaces is movable.
 	Anderson, however, in the same field of endeavor of Fabry-Perot interferometers, discloses a Fabry-Perot interferometer comprising first and second optical surfaces, wherein at least one of the first and second optical surfaces is movable (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Keisel’s interferometer with a movable optical surface for the purpose of tuning the resonant cavity (Anderson, Col. 1, Lines 12-15).

Claim 32: Keisel further discloses wherein the distance between the first (110) and second (112) optical surfaces has a relative minimum in a central region of the Fabry- Perot interferometer (Since the optical cavity is not required to vary monotonically, it could exhibit a linear decrease and increase, resulting in a central minimum in the optical cavity.) (Keisel [0092]).

Claim 33: Keisel, in view of Anderson, further discloses wherein at least one of the first and second optical surfaces is movable with respect to the other (Anderson, claim 1).

Claim 34: Keisel, in view of Anderson, further discloses wherein at least one of the first and second optical surfaces is movable with respect to the detector (Anderson, claim 1).  This is evident in the modification of Keisel’s Fourier spectrometer with Anderson’s Fabry-Perot interferometer with movable plates.  

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisel, in view of Anderson as applied to claim 29 above, and further in view of Arnvidarson et al. (US 2008/0252897), hereinafter Arnvidarson.

Claim 30: Kiesel is silent with respect to the reflectances of the optical surfaces. 
 	However, the limitation of this claim is directed to merits of the invention, and does not further limit the structure. Therefore, it is not given patentable weight.
 	Furthermore, Arnvidarson, in the same field of endeavor of spectrocopy, discloses wherein the first and second optical surfaces have a reflectance in the range of about 20-60% [0127].
 	Therefore it would have been obvious to one of ordinary skill in the art, at the time of the
invention, to modify Kiesel’s device with this reflectance to ensure strong spectral responses for both
reflection and transmission.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiesel, in view of Anderson as applied to claim 29 above, and further in view of Grygier et al. (US 2008/0218817), hereinafter Grygier.

Claim 35: Kiesel is silent with respect to tilting at least one of the first and second optical surfaces with respect to the other.
 	Grygier, however, in the same field of endeavor of Fabry-Perot etalons, discloses wherein a Fabry-Perot etalon comprising first and second optical surfaces, wherein at least one surface is tilted with respect to the other [0062].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s Fabry-Perot interferometer with a tilting optical surface for the purpose of observing a pattern consisting of parallel fringes with constant spacing (Grygier [0062]).

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiesel, in view of Anderson as applied to claim 29 above, and further in view of Scott (US 2009/0316159), hereinafter Scott.

Claim 36: Kiesel is silent with respect to the use of non-sinusoidal basis functions.
 	Scott, however, in the same field of endeavor of spectrometry, discloses wherein a processor (312) is configured to perform a Fourier transform, or a transform that uses non-sinusoidal basis functions, on the interference pattern image (Fig. 3) (Scott, [0065]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s device to Fourier transform the image using non-sinusoidal basis functions for the purpose of removing systematic error from the interferogram (Scott, [0065]).

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiesel, in view of Anderson as applied to claim 29 above, and further in view of Vogel et al. (US 6,870,629), hereinafter Vogel.

Claim 37: Kiesel is silent with respect to the optical surfaces being uncoated.
 	Vogel, however, in the same field of endeavor of interferometry, discloses a spectrometer
wherein the first and second optical surfaces are uncoated (Col. 9, Lines 38-42).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s device for the purpose of minimizing dispersion through the interferometer (Col. 9, Lines 36-42).

Claims 38 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisel, in view of Hays (US 2008/0180691), hereinafter Hays.

Claim 38: Kiesel teaches a Fourier transform spectrometer (Fig. 7), comprising:
  	a Fabry-Perot interferometer (202) to create a spatial domain interference pattern using input light [0087,0103];
 	a detector (210) positioned with respect to the Fabry-Perot interferometer (202) to capture an
image of the spatial domain interference pattern, the detector (210) comprising a plurality of detection elements [0072], and defining an optical axis that is orthogonal to the detector (210) [0103]; and
 	a processor (240) that is communicatively coupled to the detector (210), the processor (240)
being configured to process the spatial domain interference pattern image using a frequency domain transform to determine information about the spectral content of the light [0108],
 	wherein the Fabry-Perot interferometer (150) comprises first (110) and second (112) optical
surfaces that are partially transmissive and partially reflective to the light, the first (110) and second
(112) optical surfaces defining a resonant cavity (152) there between, the distance between the first
(110) and second (112) optical surfaces being spatially variable in a first transverse direction that is
orthogonal to the optical axis (Fig. 4) [0092] (also Figs. 19 & 21).
Keisel is silent with respect to an optical relay system.

further comprising an optical system (100) to relay the interference pattern from the Fabry-Perot
interferometer (90) to the detector (164) (Fig. 1) [0075].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to
modify Kiesel’s device with an optical relay system so that the interferometer and detector need not
to directly adjacent to one another if space constraints present an issue.

Claim 41: Kiesel further teaches wherein the distance between the first and second optical surfaces has a relative minimum in a central region of the Fabry- Perot interferometer (Since the optical cavity is not required to vary monotonically, it could exhibit a linear decrease and increase, resulting in a central minimum in the optical cavity.) [0092].

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keisel, in view of Hays as applied to claim 38 above, and further in view of Arnvidarson.

Claim 39: Keisel is silent with respect to the reflectances of the optical surfaces. 
 	However, the limitation of this claim is directed to merits of the invention, and does not further limit the structure. Therefore, it is not given patentable weight.
 	Furthermore, Arnvidarson, in the same field of endeavor of spectrocopy, discloses wherein
the first and second optical surfaces have a reflectance in the range of about 20-60% [0127].
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s device with this reflectance to ensure strong spectral responses for both reflection and transmission.

Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiesel, in view of Hays as
applied to claim 38 above, and further in view of Kohn et al. (US 4,076,422), herein
referred to as Kohno.

Claim 40: Kiesel is silent with respect to variation between the two optical surfaces in a second transverse direction.
 	Kohno, however, in the same field of endeavor of spectrometry, discloses wherein the
distance between the first (3) and second (5) optical surfaces is variable in a second transverse
direction that is orthogonal to the optical axis and to the first transverse direction (Fig. 6; Col. 4,
Lines 6-11).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s device to also have variation in a second, transverse direction for the purpose of preventing the occurrence of the ghost phenomenon, which is the formation of false interference fringes (Col. 4, Lines 20-29).

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiesel, in view of Hays as applied to claim 38 above, and further in view of Scott.

Claim 42: Kiesel is silent with respect to the use of non-sinusoidal basis functions.
 	Scott, however, in the same field of endeavor of spectrometry, discloses wherein a processor (312) is configured to perform a Fourier transform, or a transform that uses non-sinusoidal basis functions, on the interference pattern image (Fig. 3) (Scott, [0065]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s device to Fourier transform the image using non-sinusoidal basis functions for the purpose of removing systematic error from the interferogram (Scott, [0065]).

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiesel, in view of Hays as applied to claim 38 above, and further in view of Vogel.

Claim 43: Kiesel is silent with respect to the optical surfaces being uncoated.
 	Vogel, however, in the same field of endeavor of interferometry, discloses a spectrometer
wherein the first and second optical surfaces are uncoated (Col. 9, Lines 38-42).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Kiesel’s device for the purpose of minimizing dispersion through the interferometer (Col. 9, Lines 36-42).

Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 44: None of the prior art of record, alone or in combination, teaches or discloses the Fourier spectrometer of Claim 38, wherein the relay optical system is configured such that the detector and the Fabry-Perot interferometer are located at conjugate optical planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896